DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  Please see pages 1-2 (labeled pages 5-6) in the Applicant Arguments/Remarks Made in an Amendment filed 4/11/22, the interview summary for the interview held on 2/24/22, and the claim language below.
Claim 1 recites a power supply device comprising: a storage battery; a capacitor unit in which a first capacitor and a second capacitor are connected in series between a positive terminal and a negative terminal of the storage battery; a power converter including a U-phase, a V-phase, and a W-phase connected to the storage battery in parallel, the U-phase, the V-phase, and the W-phase being three-level inverters respectively, and each of the three-level inverters including: a first switching element, a second switching element, a third switching element, and a fourth switching element connected in series; a first diode of which a cathode is connected to a wiring connecting the first switching element and the second switching element and of which an anode is connected to a wiring connecting the first capacitor and the second capacitor; and a second diode of which an anode connected to a wiring connecting the third switching element and the fourth switching element and of which a cathode is connected to a wiring connecting the first capacitor and the second capacitor, each of the three-level inverters being configured to selectively output, to a motor generator, a voltage of any one of three different voltage values by switching on and off each of the first switching element, the second switching element, the third switching element, and the fourth switching element; a control device configured to control a switching on and off of each of the first switching element, the second switching element, the third switching element, and the fourth switching element of the power converter; a first connection terminal electrically connected to a P terminal of a direct current charger and located between the first switching element and the second switching element in any one of the U-phase, the V-phase, and the W-phase; and a second connection terminal electrically connected to an N terminal of the direct current charger and located on a wire that directly connects the third switching element and the fourth switching element in another one of the U-phase, the V-phase, and the W-phase.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859